r,
                                                                                                          FILED
                                                                                                    J; I OF APPEALS
                                                                                                      0 ' 11; 3ICN 11

                                                                                          201L,     JUN 24   Ai r: 02
    IN THE COURT OF APPEALS OF THE STATE OF WASW .                                                   T


                                              DIVISION II '                                  BY


SHAWN GREENHALGH and JAMES                                                 No. 44222 -1 - II
PFAFF, on behalf of themselves and all others
similarly situated,


                                Appellants,


       v.



DEPARTMENT OF CORRECTIONS,                                       ORDER AMENDING OPINION
ELDON VAIL, and the STATE OF                                       AND DENYING MOTION
WASHINGTON,                                                        FOR RECONSIDERATION


                                 Respondents.


        The published opinion previously filed in this case on April 29, 2014, is hereby amended

as follows:


        The   following   sentence   in the first   paragraph on page   8 is deleted: " Greenhalgh and


Pfaff agree that their property was contraband after January 1, 2010."

        In all other respects the motion for reconsideration is denied.

        IT IS SO ORDERED.

                           41 %
        DATED this ,                   of       V, aU                                2014.
                                  ay




We concur:
                                                                                                                      FILED
                                                                                                                 7
                                                                                                          COU:    i   OF APPEALS
                                                                                                                 DIVISION II

                                                                                                        20E4 A.PR 29     API 8: 38




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                       DIVISION II

SHAWN GREENHALGH and JAMES                                                                No. 44222 -1 - II
PFAFF, on behalf of themselves and all others
similarly situated,

                                           Appellants,


          v.



DEPARTMENT OF CORRECTIONS,                                                       PUBLISHED OPINION
ELDON VAIL, and the STATE OF.
WASHINGTON,


                                           Respondents.


          JOHANSON, - J: -. ----           Shawn- Greenhalgh- and --
                                                                   James- Pfaff -
                                                                                appeal- the . superior- court' s
                                                                                        -

                                                               the Department         Corrections ( DOC).        Greenhalgh
summary dismissal            of    their   claims against                       of




and     Pfaff   argue   that ( 1)    RCW 72. 02. 045( 3) and WAC 137 -36 -060 require DOC to store their


previously       authorized        property    until   their   release; (   2) DOC'   s    revised   policy 440. 000 ( DOC


440. 000)       constitutes impermissible and unconstitutional forfeiture under RCW 9. 92. 110 and

Wash. Const.,        art.   I, §   15; and, (3) DOC violated state and federal due process when it deprived

them of their previously authorized property.

           We hold that the superior court did not err in dismissing Greenhalgh and Pfaff' s claims

 because the State is         entitled     to judgment     as a matter of     law.    There is no statutory requirement

                                                                                                      to illegal forfeiture   of
                                       property, Greenhalgh arid Pfaff were
 that   DOC     store all. insnate                                                    not subject
No. 44222 -1 - II


their property, and DOC               gave   them   adequate         due   process.   Therefore, we affirm the superior


court' s summary judgment order.

                                                             FACTS


           In January 2009, DOC informed its inmates that it amended DOC 440. 000 to eliminate
inmate     possession of excess or unauthorized personal                      clothing items   by January   2010.   Inmates


had the following disposition                options: (    1)       between July 1, 2009 and September 30, 2009,

inmates     could send out      the clothing     at   DOC'      s               2) through December 31, 2009, inmates


could give       the clothing to       a visitor; or (    3) after December 31, 2009, inmates had 30 days to

dispose of excess or unauthorized clothing. If an inmate was indigent, refused to pay postage, or

failed to designate someone to receive the clothing, DOC donated or destroyed it. After January

 1, 2010, all unauthorized personal clothing became contraband.

           In March 2009, Greenhalgh filed a grievance and requested a revision of the policy to

 allow him to keep the unauthorized property or to require DOC to store his clothing until his
 release   from custody.         DOC denied Greenhalgh' s                  requested relief.   In April 2010, Greenhalgh


 sent    his unauthorized personal - clothing to - Scoff Frakes, - Superintendent of- the Monroe
                                                                                       - -


 Correctional Complex, with a request that Frakes keep the clothing until Greenhalgh' s . release

 from custody. Frakes denied Greenhalgh'                   s request.         Although Greenhalgh claimed that he had


 no one to ship his personal clothing to, he had previously shipped property to other people.
            In   January      2011,    Pfaff received notification from McNeil Island Corrections Center

     MICC) that MICC would destroy one box of his personal clothing in 30 days unless he paid to


 s
     Per WAC 137 -36 -040         and    RCW 72. 02. 045( 3),          after DOC' s offer to pay shipping costs expired
 on September 30, 2009, the inmate could pay to have the clothing shipped to nonincarcerated
 third   parties at   their   own expense.
No. 44222 -1 - II



ship it to   a   third party.        Pfaff, claiming indigence, directed MICC to dispose of the property.

Pfaff's spending account records show that within the 30 -day window, he had funds to cover the
postage.




         Greenhalgh and Pfaff.filed-a class action suit alleging that DOC 440. 000 violated RCW

72. 02. 045( 3), RCW 9. 92. 110, WAC 137 -36 -060, Wash. Const.                art.   I, §§ 3 and 15, and U.S.


Const.   amend.     XIV.       Greenhalgh and Pfaff contend that RCW 72. 02.045( 3) and WAC 137 -36-

060 required DOC to store the clothing inmates obtained before January 2010, and that DOC

440.000 constituted impermissible and unconstitutional forfeiture under RCW 9. 92. 110 and

Wash. Const.       art.   I, § 15.    Additionally, Greenhalgh and Pfaff claimed the enforcement of DOC

440. 000 deprived inmates of due process.

         DOC filed         a   summary'judgment     motion   to dismiss.   The superior court granted DOC' s


motion, dismissing all of Greenhalgh and Pfaff' s claims. Greenhalgh and Pfaff now appeal.
                                                     ANALYSIS


                                                 SUMMARY JUDGMENT


           We review summary jUdgli n..- e novo, considering all: the -facts •in the -light -most
                                       d
 favorable to the nonmoving party.              TransAlta Centralia Generation LLC v. Sicklesteel Cranes,

 Inc., 134 Wn..App. 819, 825, 142 P. 3d 209 ( 2006),             review   denied, 161 Wn.2d 1013 ( 2007). We


 affirm summary judgment if the pleadings and supporting documents demonstrate that there are
 no genuine issues of material fact and that the moving party is entitled to judgment as a matter of .

 law. CR 56( c).          When we review a grant of summary judgment, we consider only the issues and

 evidence presented to the superior court. RAP 9. 12.




                                                             3
No. 44222 -1 - II


                                             I. STATUTORY CONSTRUCTION

         First, Greenhalgh and Pfaff argue that the superior court incorrectly interpreted the term

 custodian" in ° CW 72.02. 045( 3), 2 and that RCW 72.02. 045( 3) and WAC 137 -36 -060 require
               R

DOC to store the excess personal clothing inmates possessed before January 2010 and to return

the property     upon an    inmate' s   release.    We hold that RCW 72. 02. 045( 3) and WAC 137 -36 -060

do not require DOC to store all of an inmate' s property including previously authorized

contraband.



                               A. STANDARD OF REVIEW AND RULES OF LAW

                                                                                                 Campbell &   Gwynn,
         We   review      statutory interpretation de      novo.      Dep' t   of Ecology   v.




LLC, 146 Wn.2d 1, 9, 43 P. 3d 4 ( 2002).             Our duty is to carryout the legislature' s intent and if the

statute' s meaning is plain on its face, that plain meaning is an expression of legislative intent.
 Campbell, 146 Wn.2d          at   9 - 10.    We cannot add words to an unambiguous statute when the

 legislature has    not   included that language.        Durland v. San Juan County, 174 Wn. App. 1, 23,

 298 P. 3d 757 ( 2012).


                                                   B. PLArN- .     EANJNG



          We discern the plain meaning of a statute from all that the legislature has said in the
 statute and its related statutes that disclose legislative intent about the provision in question.

 Jametsky   v.   Rodney A., _        Wn.2d _,      317 P. 3d 1003, 1006 ( 2014). We consider the natural and


 contextual meanings that attach to a term, giving words their usual, ordinary, and commonly



 2                                                                                                    Greenhalgh and
     Neither party   argues    that RCW 72. 02. 045( 3)        is   ambiguous    in its meaning.
 Pfaff explicitly    assert   that   RCW      72. 02. 045( 3) is    unambiguous.    DOC argues that the superior
 court' s plain language interpretation of RCW 72. 02. 045( 3) is correct. Because we agree with the
 parties that the plain language of RCW 72. 02. 045( 3)       controls, we rely solely on the plain
 language arguments presented in the parties' briefing.

                                                              4
No. 44222 -1 - II



accepted meaning, and we may look to a dictionary for an undefined term' s ordinary meaning. .
State   v.   Ratliff, 140     Wn.   App.     12, 16, 164 P. 3d 516 ( 2007);         Bremerton Pub. Safety Ass 'n v. City

ofBremerton, 104 Wn. App. 226, 230 -31, 15 P. 3d 688 ( 2001). •

             RCW 72.01. 050( 2) gives the secretary of corrections, and DOC, a broad grant of power

to manage and govern correctional facilities; only other laws that govern correctional facilities

limit    that      power.       DOC         superintendents      may        make,   amend,     and   repeal rules for the


administration and            safety   of   his/ her institution. RCW 72. 02. 045( 4).         The superintendent has the


                                                                                               inmate may have.        RCW
authority to " determine the types                    and   amounts      of               an
                                                                              property"


72. 02. 045( 3).        Any   property      an   inmate may   not   have is     contraband, and authorized   property that

is above the allowed amounts is contraband and is disposed of either by the inmate at their own

                        DOC.      See RCW 72. 09. 015( 5); RCW 72. 02. 045( 3); RCW 63. 42. 020( 3);                   WAC
expense       or   by

 137 -36- 020( 1), -     030( 4), - 040; WAC 137 -48- 020( 1).


             RCW 72.02. 045( 3) states that the superintendent


             shall be the custodian of all funds and valuable personal property of convicted
             persons [ in their possession on arrival, sent to or earned by the inmate while in
                                                                                               A]ll
                                                    superintendent on behalf of the inmate]": "-[            funds":
             custody;"or forwarded           to the "

             and valuable personal property in the possession of the superintendent belonging
             to such convicted persons shall be delivered to them.

 And WAC 137 -36 -060                  states, "[    Upon   release],       all personal property in the custody of the

 superintendent shall be returned to the inmate."

              Ch. 72. 02 RCW does not include a definitions section, and WAC 137 -36 -020 does not

 define " custody."           We determine the plain meanings behind RCW 72. 02. 045( 3) and WAC 137 -

 36 -060      by looking to      definitions        of words and related statutes.        See Campbell, 146 Wn.2d at 11.


 Black' s Law           Dictionary     defines "      custodian"    as "[    a] person or institution that has charge or


 custody ( of       a. child,   property,     papers, or other valuables)."         BLACK' S LAW DICTIONARY 441 ( 9th

                                                                     5
No. 44222 -1 - II



ed.   2009).     And " custody"          means "[    t]he care and control of a thing or person for inspection,
                                                                        3
preservation, or.          security."    BLACK' S,    supra,     441.        By emphasizing the word " preservation" in

the definition        of    custody, Greenhalgh            and   Pfaff seemingly ignore the "              or"    included in the


purposes stated        for "    care and control."         As    read   in the definition       of   custody, "   preservation"   of




Greenhalgh' s and Pfaff' s property is not a requirement, but an option.

         To support their argument that DOC is required to store their excess personal clothing,


Greenhalgh and Pfaff rely on our Supreme Court' s holding in Burton v. Lehman, 153 Wn.2d
416, 426, 103 P. 3d 1230 ( 2005) ( stating that the                         meanings of "transfer"       and " deliver" in RCW


72. 02. 045( 3)      required       DOC to ship inmate           property      to their   new   institution).4     Unlike Burton,

where the statute clearly required DOC' s action to transfer and deliver personal property, here
the• definition       of " custodian"         does   not require        DOC to "    preserve     or    store"    Greenhalgh' s and


Pfaff' s contraband, even if previously authorized.

          Greenhalgh           and    Pfaff   concede     that their interpretation of RCW 72. 02. 045( 3)                does not


require storage of contraband, but they argue that DOC should not treat previously authorized

property       the   same as        otliet contraband:      To support their interpretation of-RCW- 72:02-045( 3),-

 Greenhalgh          and   Pfaff rely    on   Blum   v.   Arizona, 171 Ariz. 201, 829 P. 2d 1247 ( 1992).                 In Blum,




 3 Greenhalgh and Pfaff go beyond the definitions of "custody" and " custodian" to define words
 not   included in         either   RCW 72. 02. 045        or   WAC 137 -36 -060.          Because we cannot add words or

 clauses to a statute that the legislature did not include, engaging in such an exercise goes beyond
 the plain meaning of the statute. See Yousoufian v. Office ofRon Sims, 152 Wn.2d 421,' 437, 98

 P. 3d 463 ( 2004).


 4 Burton involved authorized property that DOC was required to ship when it transferred an
 inmate to another facility, and DOC' s policy forced inmates to choose between paying for their
                                                     facility         losing   their ownership.        The Supreme Court held
 property to be        shipped       to the   new                or

 that the plain meaning of RCW 72.02. 045 prohibited DOC from forcing inmates to make that
 choice. Burton, 153 Wn.2d at 426 -27.

                                                                        6
No. 44222 -1 - II



the Arizona Court of Appeals held that disposal of contraband violated former Ariz. Rev. Stat.
                                    5
Ann. § 31- 228( A) ( 1987).               171 Ariz.       at   205.    The previously authorized contraband in Blum

constituted a       large   portion of     the property inmates held in their                cells.    Blum, 171 Ariz. at 202.


The Blum     court    held that former Ariz. Rev. Stat. Ann. § 31- 228( A) was clear in its intent that all


property, authorized and unauthorized, was to be stored and returned to the inmate upon release.
171 Ariz. at 207.

         Greenhalgh and Pfaff argue that the Arizona statute in Blum is identical to RCW

72. 02. 045( 3).     We disagree.


          The statute in Blum clearly requires the Arizona department of corrections to store and

return                      of value     to the inmates         upon release. '       171 Ariz.   at   205.   In contrast, RCW
         everything


72.02. 045( 3) requires DOC to return only the " property in possession of the superintendent" to

the inmate      upon release.            Compare former ARIZ. REV. STAT. ANN. §                          31- 228( A), and RCW


 72. 02. 045( 3).     The Blum           court   read "    everything       of value"      to include contraband and other


 unauthorized       property.     See Blum, 171 Ariz.             at   205 -06.     But we do not read RCW 72. 02. 045( 3)

                                                                                                       contraband. --Instead;   the --
     include,   nor       is -there any legislative indication             of, a-   duty   to store



 statutes and regulations related to RCW 72.02.045( 3) state that contraband is either sent out at

 the inmate' s      expense or     disposed      of   by   DOC.        Therefore, Blum is       not persuasive.    Additionally,

 Greenhalgh and Pfaff read WAC 137 -36 -060 out of context with the rest of the provisions in the
                                                                             .

 same section, most          importantly WAC 137 -36- 020( 1), -                  030, and - 040( 1)( a).




 5                                                                                When a prisoner is released on parole or
     Former Ariz. Rev. Stat. Ann. § 31- 228( A)                       states, "


 discharged from a facility of the department of corrections there shall be returned to the prisoner
 everything of value taken upon commitment to the department of corrections, or thereafter
 received    by     the   prisoner." (    Emphasis added.)


                                                                       7
No. 44222 -1 - II


        As a " custodian" of inmate property, DOC is in charge of inmate property and has the

authority to make rules and regulations regarding inmate property. See, e. g., RCW 72. 02.045( 3);
RCW 72. 01. 050( 2); BLACK' S,               supra,     441.    DOC determined that personal clothing beyond the

prescribed    list   would   become          contraband on       January 1,       2010.   Greenhalgh and Pfaff agree that


their property was contraband                 after    January 1,       2010.     Although it .
                                                                                              was previously authorized

property, it became contraband and subject to the disposal process in WAC 137- 36- 040( 1)( a),
when    it became "     excess"         property        under   WAC 137 -36- 030( 4).           Because the property was

contraband, DOC had the authority. to require Greenhalgh and Pfaff to either pay to ship their

property    out or   to dispose     of   it. See RCW 72. 09. 015( 5); RCW 63. 42. 020( 3);             RCW 72. 02. 045( 3);

 WAC 137 -36- 020( 1), -      040( 1)(       a), -   030( 4); WAC 137 -48- 020( 1).


           We hold that      as a " custodian,"           DOC is in charge of the care and control of authorized


 property   within    DOC'     s possession.             RCW 72. 02. 045( 3)         does not create a statutory duty that

 DOC store all of Greenhalgh' s and Pfaff' s property, including property previously authorized

 but now deemed contraband. Accordingly, the superior court did not err when it determined that

 DOC-haci - o duty to storeunauthorized-property. - - - - _- .---- - - -. -- ..
          n        -

           Greenhalgh        and   Pfaff' s      arguments       also       fail because ( 1)   WAC 137 -36 -060 does not


 require   the   superintendent         to   store     contraband   property; (      2) Greenhalgh' s and Pfaff' s property

 was   contraband      when        it   was      disposed;      and (   3)    when read in conjunction with the other


 provisions in the section, WAC 137 -36 -060 authorizes disposal of contraband.

                                                        II REMAINING CLAIMS .


           Greenhalgh. and Pfaff assert that the superior court erred in. granting summary dismissal

  because the superior court failed to discuss Greenhalgh and Pfaff' s remaining claims. While the



                                                                        8
No. 44222 -1 - II



superior court does not need to state its reasoning in an order granting summary judgment,6 we
review all matters               in summary judgment de novo7 and address all of Greenhalgh and Pfaffs


arguments made in the superior court.

                      A. FORFEITURE CLAIMS ( RCW 9. 92. 110, WASH. CONST. ART. I, § 15)


              Greenhalgh and Pfaff allege that the enforcement of DOC 440. 000 was impermissible

and an unconstitutional               forfeiture.       We hold that the enforcement of DOC 440. 000 was not an

impermissible or an unconstitutional forfeiture and that the loss of the property resulted from

Greenhalgh' s and Pfaffs incarceration, not their convictions.


              No     conviction shall work corruption of                 blood,   nor   forfeiture   of estate.    WASH. CONST.


 art.   I, § 15.     A conviction of crime shall not work forfeiture of any property, real or personal, or

 of           right    or    interest therein.          RCW 9. 92. 110.        Wash. Const.       art.   I, § 15 only prohibits
        any


 forfeiture of a convict' s estate on the ground that he or she is prohibited from owning property

                                                          63 Wn.             324, 328 -29, 818 P. 2d 1375 ( 1991).         Wash.
 due to       a conviction.         State   v.   Young,              App.

 Const.       art.   I, § 15 does      not prohibit       forfeiture for     rational   and   legitimate   purposes.   Young, 63

 Wn. App..at-329 -(citing State v: Barr, 99- Wn.2d- 75 /                                       1247-( 1983); -Crape- v:- Mount,-
                                                                                7,- 658- P. 2d -


                                                 481,              denied, 98 Wn.2d 1008 ( 1982)).                And there is no
 32 Wn.         App. 567, 648 P. 2d                      review



 violation of RCW 9.92. 110 when DOC seizes property because of a person' s confinement

 following a          conviction and not           because    of   the   person' s   underlying      conviction.    Willoughby v.


 Dep' t of Labor &               Indus.,   147 Wn.2d 725, 732, 57 P. 3d 611 ( 2002).




  6 See Skimming v. Boxer, 119 Wn. App. 748, 755, 82 P. 3d 707 ( citing Chelan County Deputy
                                                                               review denied,
                                           of Chelan, 109 Wn.2d 282, 294
                                                                                        6, 745 P. 2d 1 ( 1987)),
  Sheriff's Ass 'n          v.   County                                              n.


  152 Wn.2d 1016 ( 2004):


  7 Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P. 2d 301 ( 1998).
                                                                         9
No. 44222 -1 - II


        DOC confined Greenhalgh and Pfaff because of their criminal convictions; however,

DOC disposed of their personal clothing because of their confinement in DOC institutions, not

because   of   their underlying convictions.     DOC has a legitimate purpose delegated to them under


RCW 72.01. 050 to ensure the safety and efficiency of their institutions. ,And DOC has the power

to promulgate policies to make their institutions efficient and safe; DOC 440. 000 was such a

policy. DOC applied the same property policy to all Washington State inmates because of their
incarceration    and not   because   of   their underlying   convictions.   Because there is no violation of


RCW 9. 92. 110 where property is seized because a person is confined following a conviction, and

because institutional efficiency and safety are legitimate purposes for which to regulate inmate
            Greenhalgh     and   Pfaffs   arguments under     Wash. Const.   art.   I, § 15 and RCW 9. 92. 110
property,


fail.


                                   B. FEDERAL AND STATE DUE PROCESS

          Next, Greenhalgh and Pfaff argue that DOC, Washington State, and DOC Secretary ..

 Eldon Vail violated their procedural and substantive due process rights under U.S. Const. amend

 XIV; Was. Const-art. I; §- and 42 U:S: C. §-198-3- We-hold-that - notice and-process given
       ash.               3,-                                    the


 to Greenhalgh and Pfaff satisfied procedural due process requirements.

                                          1. PROCEDURAL DUE PROCESS


          Greenhalgh and Pfaff claim that DOC neither provided them notice that they would lose

 their property nor gave them the opportunity for a hearing. We hold that DOC gave Greenhalgh
 and Pfaff ample notice of the new rules for personal property, that DOC gave them opportunities

 to send out or give their personal clothing to a third-party, and that the notice and procedures

 established by DOC satisfied due process requirements.



                                                        10
No. 44222 -1 - II



               The federal constitution protects individuals against the deprivation of liberty or property
                                                                                                                                provision8




without         due   process of       law. U.S. CONST.              amend.          XIV. Washington' s        constitutional




is    similar and        does     not provide        broader       protections        than   its federal   counterpart.   WASH. CONST.


art. I, § 3; In           re   Pers. Restraint of Matteson, 142 Wn.2d 298,. 310, 12 P. 3d 585 ( 2000).                                   A


threshold matter to a procedural or substantive due process claim is whether the plaintiff

possessed a           property interest.            See Portman v. County of Santa Clara, 995 F. 2d 898, 904 ( 9th

Cir. 1993).             An inmate' s ownership of property is a protected property interest and may not be
infringed upon without due process; however, there is a difference between the right to own

property and the               right   to   possess    property       while      in    prison.   Searcy v. Simmons, 299 F. 3d 1220,

 1229 ( 10th Cir. 2002).

               To state a procedural due process claim, a plaintiff must allege ( 1) a liberty or property

 interest       protected
                               by   the     constitution, (    2) a deprivation of the interest by the government, and ( 3)

 a    lack     of process.        Wright     v.   Riveland, 219 F.3d 905, 913 ( 9th Cir. 2000) (                   quoting Portman, 995

 F. 2d at 904).            We balance the following factors when determining the timing and nature of a

                                                 interest. affected by..
                dueplaintiff: - :( - the private-"
                                1)                                     the                                            2)-
                                                                                                    official action;..(     the -risk of - ir
                                                                                                                                         a
lieariiig

 erroneous deprivation through the procedures used, and the probable value, if any, of additional

 or       substitute      procedural          safeguards;          and (   3)    the    government' s       interest,   including function

 involved and fiscal and administrative burdens that additional or substitute procedural

 requirement would entail.                        Wright, 219 F. 3d at 913 n.6 ( quoting Mathews v. Eldridge, 424 U.S.

 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 ( 1976)).




     8"
          No   person shall       be deprived         of   life,   liberty,     or   property,   without    due   process of   law." WASH.
     CONST.      art.   I, § 3.


                                                                                11
No. 44222 -1 - II



          Greenhalgh and Pfaff have established that ( 1) they had a protected property interest in

their personal clothing and ( 2) DOC deprived them of their personal clothing when it amended

and enforced      DOC 440. 000.            But Greenhalgh and Pfaff fail to prove that DOC did not provide

them due process.


          Greenhalgh and Pfaff argue that DOC did not advise them of their right to a hearing and

that DOC        gave   them insufficient         notice.      We disagree.         DOC gave them at least three notices:


 1) the                2009                        to   all   inmates      about   the policy   change, (    2) the March 2009
          January             memorandum




implementation         plan   sent    to   all   inmates,     and (   3) the   January     2011 MICC letter to Pfaff.        In


addition, Greenhalgh filed grievances with DOC in March 2009, stating that the deprivation of

his property was unfair. DOC provided sufficient notice.

          When we balance the factors outlined in Wright, the notice given to the inmates

 combined with         the inmate     grievance process was sufficient               to   afford   due   process.   While DOC' s


 policy affected Greenhalgh' s and Pfaffs property possession interests, there was no risk of
 erroneous deprivation because Greenhalgh and Pfaff could direct where their property went or

 whether -' was disposed of.- DOC
         it              -    •                    -notified- Greenhalgh and- Pfaff 12 months- in-advance- of-the- - -
                                                                                                -

 effective date of the policy change, and the March 2009 implementation plan notified them of
 several methods        to   retain   ownership         of   their property.       Greenhalgh filed his grievance in early

                                                                       his                               Although he could have
 2009     and   DOC told him that he             could not      keep         personal     clothing.


 directed that MICC treat his property differently, Pfaff directed them to dispose of his clothing,

  choosing to not send it out of the institution. Finally, Greenhalgh and Pfaff chose not to act and
  lost ownership of their property only after failing to engage in the process DOC provided for
  them. Because Greenhalgh and Pfaff were provided a notice and grievance process, we hold that

  DOC 440. 000 did not violate their procedural due process rights.

                                                                      12
No. 44222 -1 - II



                                              2. SUBSTANTIVE DUE PROCESS

         Next,     Greenhalgh and Pfaff allege that DOC 440.000 is irrational and violated

substantive due process. We hold that DOC may change its policies, that DOC 440. 000 achieves

a legitimate purpose, and that it is neither irrational nor unduly burdensome.

         We apply the following three -prong test when subjecting a policy to substantive due
process analysis: (       1)   whether     the policy     aims   to   achieve a    legitimate     public purpose, (       2) whether


the means adopted are reasonably necessary to achieve the purpose, and ( 3) whether the policy is

unduly   oppressive.           Robinson v. City of Seattle, 119 Wn.2d 34, 51 -52, 830 P. 2d 318 ( quoting

Presbytery of Seattle v. King County, 114 Wn.2d 320, 330 -31, 787 P.2d 907, cert. denied, 498
U.S. 911 ( 1990)),        cert.   denied, 506 U.S. 1028 ( 1992).                Our inquiry into the " unduly oppressive"

                                           interest              that of the property            owner   and   considers (     1) the
prong balances the             public' s               against




 nature of   the   harm   sought     to    avoid, (   2) the availability and effectiveness of less drastic measures,

  3) the economic loss suffered by the property owner, and ( 4) the extent to which the property
 owner should       have       anticipated    the   outcome      from       such regulation.      Robinson, 119 Wn.2d at 51


  statiri that thefirstarid-second- prongs- of the-analysis-- re-often-easily met
                                                            a

                                                 fiscal efficiency           and   reduction      of   taxpayer   burdens, both
          DOC'     s   policy      achieved


                                                                                                                      9
 legitimate    public purposes, and was reasonable                    to    address   DOC'   s   budgetary   goals.       Finally, the

 public interests DOC sought to achieve with DOC 440. 000 outweighed Greenhalgh' s and Pfaff' s

 interest in               excess or unauthorized personal                                Moreover, it was foreseeable that
               having                                                        clothing.


 the property would have to be shipped out or would be disposed of after January 2010.

  9 The January 2009 memorandum stated that DOC considered many cost -cutting measures,
  including elimination of personal radios, televisions, and musical instruments, but stated that the
  elimination       of   personal          clothing     had   much          more      impact,     reducing     water,      electricity,

  maintenance, and sewage consumption.



                                                                      13.
No. 44222 -1 - II


          DOC minimized the burden on inmates by incurring the cost of sending out the inmates'

clothing during a period of time and providing 12 .months notice before DOC enforced the

changes. Finally, Greenhalgh' s and Pfaff's economic loss was de minimis10 compared to DOC' s
conservative     fiscal    savings   estimates."       Thus, the public interests served by DOC 440. 000

outweigh       Greenhalgh' s ,   and    Pfaff' s    interests    in    their.   personal    clothing.     Accordingly,

Greenhalgh' s and Pfaff' s substantive due process claims fail because they fail to prove that

DOC' s legitimate purpose in. amending and enforcing DOC 440. 000 is irrational and unduly

burdensome.


                                                   3: 42 U.S. C. § 1983


          Greenhalgh and Pfaff also allege that they are entitled to relief for the alleged due process

violations under     42 U. S. C. § 1983.      We hold that Greenhalgh and Pfaff are not entitled to relief

under    42 U. S. C. § 1983 because their due process rights were not violated. •


          To   state a §   1983 claim, a citizen must show that (1) a person acting under color or state

 law has ( 2) violated a federally protected right. Snohomish County v. Anderson, 124 Wn.2d 834,
                                quoting 42-- S-.C: § -. -- 983). --- Section -1983 - does not create -any
 843 - 881- - 2d -240- ( 1994)__(
            P.                             U:           1            -


 substantive rights, but only a remedy when a government official or employee violates federally
 guaranteed rights.        Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617, 99 S. Ct. 1905,

 60 L. Ed. 2d 508 ( 1979).




 to
       Greenhalgh   claimed    damages     of $10. 52    in shipping      costs,   and   Pfaff            255. 00 in lost
                                                                                                 claimed. $


 property.

  11
       DOC conservatively      estimated    that eliminating         personal   clothing   saved $   100, 000 annually in
 addition to reducing water, laundry, and sewage consumption, and reducing man hours required
 to record, track, and ship inmate personal clothing.
                                                                14
No. 44222 -1 - II



         Because Greenhalgh and Pfaffs underlying procedural and substantive due process

claims   fail,   we   hold that they   are not entitled   to   relief under   42 U.S. C. § 1983.


         After reviewing all of the claims Greenhalgh and Pfaff brought to the superior court' s

attention, we     hold that the State       was   entitled     to judgment      as   a matter   of   law.   Accordingly,


summary judgment was proper.

         We affiiui.




                                                                15